967 So. 2d 422 (2007)
Douglas Wayne HITCHCOCK, Appellant,
v.
Lisa Ann HITCHCOCK, Appellee.
No. 1D07-2178.
District Court of Appeal of Florida, First District.
October 30, 2007.
Tara S. Rosenblum, Quincy, and Scott T. Manion and Gigi Rollini, Tallahassee, for Appellant.
No appearance for Appellee.
PER CURIAM.
The appellant brought this appeal seeking review of an Order, entered on March 27, 2007, and an Order Denying Motion for Reconsideration, entered on April 5, 2007, that denied the appellant's motions to review and reconsider the proposed payment plan established by the Clerk of Circuit Court pursuant to Sections 57.082(5) and 28.246(4), Florida Statutes. Because these are not final orders or appealable nonfinal orders pursuant to Florida Rule of Appellate Procedure 9.130, this appeal is hereby DISMISSED for lack of jurisdiction. See generally Brown v. Campion, 757 So. 2d 535 (Fla. 1st DCA 2000) (dismissing appeal of order denying request to proceed as indigent and holding that order is not reviewable by petition for writ of certiorari); Banks v. State, 916 So. 2d 35 (Fla. 1st DCA 2005) (dismissing appeal of interlocutory order granting indigency status and imposing a lien on a prisoner's trust account for payment of court costs and fees). The appellant's motion to consolidate, filed on July 26, 2007, is denied as moot.
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.